ITEMID: 001-72700
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MENESHEVA v. RUSSIA
IMPORTANCE: 1
CONCLUSION: Violations of Art. 3;Violation of Art. 13 (no remedy in respect of ill-treatment);Violations of Art. 5-1;Violation of Art. 6-1;No separate issues under Art. 5-4 and 13 (no right to appeal);Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Snejana Botoucharova;Sverre Erik Jebens
TEXT: 8. The applicant was born in 1979 and lives in Bataysk, Rostov Region.
9. On 11 February 1999 the police started an investigation into a murder case in which they identified L. as a suspect. It was believed that L. was the applicant's boyfriend.
10. On the same day the police decided they would search for L. at the applicant's home.
11. On 12 February 1999, about midnight, the police arrived at the applicant's flat, apparently to conduct a search, but since they failed to produce a warrant she would not let them in.
12. On the following day, 13 February 1999, at about 4.30 p.m., three policemen in plain clothes were waiting for the applicant at her door. One of them produced the identity card of a police major S. and demanded to enter the applicant's flat. As they still had no warrant, the applicant again refused to let them in. The policemen insisted and the applicant fell into a heated discussion with them during which both sides exchanged threats and insults. Ultimately, the major ordered the applicant's arrest. His subordinates, P. and B., seized the applicant, turned her upside down and, while continuing to intimidate her, threw her into a car with no police markings on it. In the struggle the applicant was pushed against the door and hurt her leg and her head; she also banged her head against the car when she was being pushed into it. On the way, the major S. threatened the applicant, saying that he would beat her family and loot her flat while searching it.
13. The applicant was taken to the Zheleznodorozhnyy district police station in Rostov-on-Don. She was not informed why she had been taken to the police station. According to the Government's subsequent accounts, it was to fill in the official report on her forceful resistance to the police. However, in the police report it was stated that she was brought in for questioning.
14. At the police station, the applicant was brought before the Deputy Head of the Criminal Investigation Department who questioned her about the whereabouts of “her husband”. The applicant told him that she had never been married, and after that he started strangling her with his hands and several other policemen started beating her. For about two hours they administered kicks and blows to her legs, threw her across the room, beat her with a baton and hit her head against the walls. While beating her they accused her of telling lies, insulted her and threatened her with rape and violence against her family.
15. The applicant requested that her relatives be informed about her detention; she also requested medical assistance and permission to contact a lawyer, but all her requests were refused.
16. At the end of the applicant's interrogation, the deputy prosecutor of the district of Zheleznodorozhnyy, D., happened to visit the police station and enter the room where the applicant had been beaten. The applicant seized this opportunity to complain about her arrest and the beating. He listened to her and suggested that she write him a complaint about her unlawful arrest, but he discouraged her from complaining about ill-treatment. The applicant claimed that she wrote her complaint on the spot and handed it to D.
17. After that, at about 7 p.m., the applicant was taken home because the police wanted to conduct a search of her flat. The applicant's neighbour Z., who was summoned as a witness, was told that they were looking for L., and she confirmed that L. did not live there. The police insisted on searching the flat, however it transpired that they still did not have a search warrant and the applicant again refused to let them in. After a short struggle the applicant was again seized and carried to the car upside down with her head banging on the walls and the staircase. She was taken back to the Zheleznodorozhnyy district police station where she was again beaten up, intimidated and accused of hiding L. She was then placed in a detention cell.
18. The applicant was kept in the detention cell until 2.30 p.m. on 14 February 1999. Although this fact has never been in dispute, no record concerning this period of the applicant's detention could be found.
19. On 14 February 1999 at about 2 p.m. the applicant was subjected to a personal search and the keys to her flat were seized. Later on the same day the prosecutor of the district of Zheleznodorozhnyy issued a warrant to search the applicant's flat and it was carried out.
20. On the same day the applicant was brought before an officer who, without introducing himself, said to her “five days”. Subsequently the applicant learned that it was Judge P. of the Zheleznodorozhnyy District Court of Rostov, and that “five days” meant a five-day sentence for the administrative offence of forceful resistance to the police. On the same day the applicant was taken to a special centre for administrative detention.
21. On 18 February 1999, when the applicant's release after the five-day detention was due, the police major S. who had arrested her checked her out of the detention centre, took her to the Zheleznodorozhnyy district police station and ordered her to wash the floor in the police station hallway. When she had finished doing so he released her.
22. On 19 February 1999 the applicant underwent a forensic examination by a medical expert who established that she had multiple bruises on the face and legs, abrasions on the face, jaw, neck and legs, and a traumatic oedema of the soft tissues of the head.
23. On 11 March 1999 the Human Rights Commissioner of the Rostov regional governor's office filed, on the applicant's behalf, a complaint with the Head of the Internal Affairs Department of the Rostov Region and another one with the prosecutor of the Rostov Region. They requested an investigation into the applicant's alleged ill-treatment by the police and her allegedly unlawful detention; they also enclosed the applicant's detailed account of the events and the forensic report of 19 February 1999.
24. On 15 March 1999 the applicant lodged a claim for damages with the Bataysk City Court of the Rostov Region, alleging ill-treatment by the police and challenging her arrest and the search of her flat.
25. On 30 March 1999 the Deputy Head of the Internal Affairs Department of the Rostov Region informed the applicant that an internal inquiry had been conducted in view of her complaint and that her allegations had been found to be unsubstantiated. The conclusions of the internal inquiry were forwarded to the prosecutor's office. However, she was also informed that some unspecified police officers had been charged with disciplinary offences. The Human Rights Commissioner received a similar reply.
26. On 12 April 1999 the applicant received a letter from the deputy prosecutor of the district of Zheleznodorozhnyy, D., whom she had met at the police station (see paragraph 16 above). He informed the applicant that her complaint against the police had been forwarded to him by the Rostov City prosecutor's office and that he had decided that no criminal investigation in respect of the accused police officers was to be opened.
27. On 7 May 1999 the prosecutor of the district of Zheleznodorozhnyy, Kh., informed the Bataysk City Court, apparently following their official inquiry, that no documents concerning the applicant's arrest and detention could be found.
28. On 9 June 1999 the deputy prosecutor of the Rostov City prosecutor's office confirmed that decision.
29. On 22 December 1999 the Bataysk City Court examined the applicant's claim and held that the search of the applicant's flat, the initial arrest and the five-day detention had been lawful. The court found that the police had acted lawfully, as authorised by the prosecutor, and that it was necessary for the investigation into the murder case. As to the allegations of ill-treatment, the court referred to the prosecutor's refusal to open a criminal investigation in respect of the police officers and to the conclusion of the internal police inquiry that no ill-treatment had been established. It dismissed the forensic report as irrelevant and held that the allegations of ill-treatment were unsubstantiated.
30. On 23 February 2000 the Rostov Regional Court examined the applicant's appeal and upheld the earlier findings.
31. On 15 March 1999 the applicant attempted to challenge her five-day detention before the Rostov Regional Court. She alleged that she was not informed of the name of the officer who took the decision to detain her and that he did not ask her any questions, did not inform her of any charge against her, did not explain the purpose of her appearance before him and did not give her a copy of his decision concerning her detention.
32. On 17 March 1999 the same judge who imposed the five-day detention informed the applicant that no ordinary appeal could be brought against that decision, and that it could only be challenged by the prosecutor's extraordinary appeal.
33. On 25 March 1999 the applicant filed a complaint with the Zheleznodorozhnyy District Court and the Rostov Regional Court. She challenged the refusal to consider her claim in civil proceedings.
34. On 26 May 1999 the President of the Rostov Regional Court replied to the applicant that, on the evidence of the file, her detention had been lawful as it had been imposed for the administrative offence in accordance with substantive and procedural law.
35. On 17 July 1999 the applicant filed another appeal with the Rostov Regional Court against the decision on her detention.
36. On 23 August 1999 the Acting President of the Rostov Regional Court replied that no appeal against a decision on administrative detention was provided for by law.
37. The applicant subsequently tried to challenge the above decisions, but none of her claims were accepted, the ground given being that the courts lacked jurisdiction over the subject matter. The last decision in this respect was taken on 1 December 1999 by the Rostov Regional Court.
38. On 15 January 2003 the prosecutor's office of the district of Zheleznodorozhnyy instituted a criminal investigation into the circumstances of the applicant's arrest and her overnight detention and into her allegations of ill-treatment.
39. On 28 February 2003 the prosecutor of the Rostov Region filed of his own motion a request with the President of the Rostov Regional Court to quash the decision of 14 February 1999 by which the applicant had been convicted of an administrative offence. He stated that the applicant's resistance to the police did not constitute an administrative offence because the police had acted unlawfully and that the detention was in any event a disproportionate punishment.
40. On 5 March 2003 the President of the Rostov Regional Court granted the request and quashed the decision on the grounds that the judge who had convicted the applicant whether she was guilty of any administrative offence. It was found that no forceful resistance had taken place, because the police were carrying out an investigation and not safeguarding public order when the applicant resisted. It was also held that the police had acted in violation of the procedural law.
41. On 25 August 2003 the prosecutor's office of the district of Zheleznodorozhnyy terminated the criminal investigation into the alleged ill-treatment and unlawful arrest and detention on the ground that the police officers had not committed any unlawful act.
42. On 3 March 2004 the Prosecutor General's Office quashed the termination order of 25 August 2003 and resumed the criminal investigation concerning the ill-treatment and the unlawful arrest. The prosecutor's office of the district of Zheleznodorozhnyy was given thirty days to complete the investigation under the supervision of the Prosecutor General. The relevant parts of this decision read as follows:
“[The applicant] consistently maintained that she objected to the unlawful entry of the police into her flat and the unlawful search in the absence of a prosecutor's warrant, and had therefore been subjected to unlawful arrest and detention and beaten up ...
The medical examination revealed numerous injuries caused by beating ... the time of origin and the cause of which corroborate [the applicant's] statements ... The investigation has not established the circumstances in which these injuries were caused.
The reports on the administrative offence and on the applicant's arrest of 13 February 1999 ... contain fraudulent statements concerning the participation of the attesting witnesses ... These circumstances have not been fully investigated, although they served as a basis for the applicant's administrative arrest. The decision of 29 April 2003 dispensing with criminal proceedings against [the police officer who issued the reports] ... is unfounded.”
43. In their letter of 19 April 2004, the Government submitted that the investigation was still in progress. The parties have not provided any update concerning the criminal investigation thereafter.
44. The relevant provision of the Administrative Code (Кодекс об административных правонарушениях РСФСР), in force until 1 July 2002, read as follows:
“Forceful resistance to a lawful order or demand by a police or a voluntary brigade serviceman, ... shall be punished by a fine of ten to fifteen times the minimum wage ... or by one to two years' corrective labour ... or if these measures are considered insufficient, by up to fifteen days' imprisonment.”
45. The relevant parts of the Code of Criminal Procedure in force at the material time provided as follows:
“A witness shall be summoned for questioning by a written notice served on him personally, or in his absence to an adult member of his family ...
The notice shall contain the name of the person called as a witness, indicate where, before whom, on what date and at what time he is due to appear and the consequences of a failure to appear. A witness may also be summoned by telephone or telegram.”
“The questioning of a witness takes place at the place of investigation. An investigator may decide to question a witness at the witness's location.”
46. The relevant part of the Constitution of the Russian Federation adopted by referendum on 12 December 1993 provides as follows:
“1. Everyone has the right to liberty and personal security.
2. Arrest, detention and placement in custody shall be subject to a court decision. No one may be detained longer than forty-eight hours before the court decision is taken.”
Chapter 19 of the Administrative Code (see paragraph 44 above) provided that the police could subject a person to an administrative arrest to prevent an administrative offence, to establish a person's identity, to issue a document certifying that an administrative offence had been committed, if it was necessary and could not be done on the spot, and to ensure effective proceedings or the enforcement of administrative sanctions. Article 242 provided, in particular, that the term of administrative arrest should not exceed three hours, except for certain categories of offenders, including those who forcefully resisted the lawful order of the police, who could be detained as long as necessary until their case was considered by a district (city) judge or a senior police officer. Article 240 set out the requirements for the arrest report.
The Administrative Code did not provide for an appeal against the administrative arrest if imposed by a judge. The relevant provisions read as follows:
“... The decision of a district (city) court or judge to impose an administrative sanction is final and not subject to appeal in the administrative proceedings ...”
“The decision of a district (city) judge to impose an administrative sanction under [Article 165] may be changed or quashed by the same judge following a prosecutor's extraordinary appeal, or by a president of a superior court, of his own motion.”
VIOLATED_ARTICLES: 13
3
5
6
VIOLATED_PARAGRAPHS: 5-1
6-1
